Exhibit 10.6







Loan Agreement




This Loan Agreement (“Loan Agreement”) is entered into as of November 30, 2016
("Effective Date"), by and between Alternative Investment Corporation (“AICO”)
with office at 150 East 52nd Street Suite 1102, New York, NY 10022 USA
("Barrower"), and Fess Group Holdings LLC with office at 1173A 2nd Avenue Suite
102, New York, NY 10065 USA (“Lender”).




Whereas, Barrower needs funds for current business purposes, and Lender desires
to loan Barrower such funds, under the following terms:




Effective Date: November 30, 2016

Loan amount: $35,000.00

Interest: 8.0%

Repayment: Principle and interest, paid on Due Date

Due date: May 30, 2017




Now therefore, the parties agree as follows:




1. Loan Amount




The amount of the loan will be thirty five thousand United States dollars
(US$35,000.00).




2. Interest Rate




The interest on the loan will eight percent (8,0%).




3. Repayment




a)

Barrower will completely repay the loan, including accrued interest, by May 30,
2017.

b)

Barrower may, at any time, repay all, or part, of the loan without any penalty
for early repayment.

c)

Lender may, at any time in the event of default opt to convert loan to
Borrower’s equity at a conversion of pre-money valuation of $200,000




4. General




a. Neither party may assign its rights or obligations under this Agreement
without the prior consent of the other, which shall not be unreasonably
withheld, and any purported assignment without such consent shall have no force
or effect, except that either party may assign this Agreement incident to the
transfer of all, or substantially all, of its business to which such product and
services are related. Subject to the foregoing, this Agreement shall bind and
inure to the benefit of the respective parties hereto and their successors and
assigns.




b. No failure or delay by either party to enforce or take advantage of any
provision or right under this Agreement shall constitute a subsequent waiver of
that provision or right, nor shall it be deemed to be a waiver of any of the
other terms and conditions of this Agreement.




c. The prevailing party in any legal action arising out of, or related to this
Agreement shall be entitled, in addition to any other rights and remedies it may
have, to reimbursement for its expenses incurred in such action, including court
costs and reasonable attorney’s fees.




d. This Agreement shall be governed by and interpreted in accordance with the
laws of the State of New York, US without regard to its choice of law
principles. In the event any legal action becomes necessary to enforce or
interpret the terms of this Agreement, the parties agree that such action will
be brought in state or federal court in New York, New York and that the parties
hereby submit to the jurisdiction and venue of said court as though the dispute
was between residents. In any action or proceeding to enforce rights under this
Agreement, the prevailing party shall be entitled to recover all costs, expenses
and reasonable attorney’s fees incurred in such action.








--------------------------------------------------------------------------------

e. All notices or communications to be given under this Agreement shall be in
writing and shall be deemed delivered upon hand delivery, upon delivery by a
courier service, upon acknowledged facsimile communication, or ten (10) days
after deposit in the mail, postage prepaid, by certified, registered or first
class mail.




f. This Agreement may be executed by original, electronic, facsimile or other
signature which indicates the parties’ acceptance of the terms hereunder. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original and all of which together shall constitute one document.
Delivery by means of a physical document, facsimile, or electronic file of such
an executed copy of this Agreement shall be deemed an original, and have the
full force and effect of an original signed paper copy.




g. The terms and conditions of this Agreement may not be superseded, modified,
or amended except in writing which states that it is such a modification, and is
signed by an authorized representative of each party hereto. This Agreement
shall not be modified, supplemented, qualified, or interpreted by any trade
usage or prior course of dealing not made a part of the order by its express
terms.




h. This Agreement constitutes the entire agreement between the parties as to the
subject matter hereof, and supersede and replace all prior or contemporaneous
agreements, written or oral, regarding such subject matter.









